DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.

Claim Status
Claims 1, 11, 14, and 17-19 have been amended since the Office Action dated 07/17/2020.
Claims 1-19 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 11-12, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gesch et al. (US PGPUB 2019/0189015) in view of Prasad et al. (US PGPUB 2017/0363728), and further in view of Chiu et al. (US PGPUB 2014/0277941).

As per Claim 1, Gesch et al. teach a rear-side alarm device comprising: a sensor monitoring a rear area or a rear-side area of a vehicle (¶0018); and a controller (¶0019), if a trailer connected to the vehicle is detected (¶0025), setting a system deactivation area and a system activation area, based on status information of the trailer (¶0030), and controlling an alarm operation to be performed by judging whether or not another vehicle has entered into the system activation area (¶0026).

Gesch et al. do not explicitly state wherein the controller resets the system deactivation area and the system activation area based on dynamic behavior information of the trailer in a driving direction of the vehicle, and when the vehicle turns, the controller resets the system activation area to be expanded or contracted in a width direction of the vehicle.
Note transition from Fig 1 to Fig 3 and refer to Fig 4 which clearly makes such adjustments accordingly in order to activate the alert device if necessary; ¶0018, 0021; Note also that the areas outside the encroachment regions are interpreted as deactivation areas a alarms would not be generated [i.e. deactivated] unless a vehicle crosses the boundaries of the alarm-triggering zones [i.e. activation areas]).
Gesch et al. and Prasad et al. are analogous art because they both disclose vehicle detection systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rear-side alarm device (as taught by Gesch et al.) with adjustment of alarm-triggering regions (as taught by Prasad et al.) in order to warn an operator of a rapidly approaching vehicle or the presence of a vehicle within the proximity of the trailer (Prasad et al. ¶0002).

But the combination of Gesch et al. and Prasad et al. outlined above fails to teach when the vehicle turns, the controller resets the system activation area to be expanded or contracted in a width direction of the vehicle.
However, Chiu et al. teach a jackknife warning system showing the adjustment of angular activation areas with respect to a turn of the vehicle (Fig 5A-5B). Since the adjustment is angular in nature, then the activation areas adjust in the direction of both width and length of the vehicle.
as taught by the combination of Gesch et al. and Prasad et al.) with expansion/contraction of activation areas (as taught by Chiu et al.) in order to allow a driver to take corrective action (Chiu et al. ¶0003).

As per Claim 2, Gesch et al. in the combination outlined above further teach the rear-side alarm device according to claim 1 (as described above), wherein the controller accumulatively stores detection data input from the sensor, estimates the status information of the trailer based on the accumulated detection data, and sets the system deactivation area based on the estimated status information (¶0029-0030, 0038).

As per Claim 5, Gesch et al. in the combination outlined above further teach the rear-side alarm device according to claim 1 (as described above), wherein the controller accumulatively stores detection data input from the sensor, estimates behavior information of the trailer based on the accumulated detection data, and predicts and sets the system deactivation area based on the estimated behavior information (¶0035, 0038).

As per Claim 6, Gesch et al. in the combination outlined above further teach the rear-side alarm device according to claim 1 (as described above), wherein the controller models the vehicle and the trailer connected to the vehicle, determines behavior information of the trailer ¶0029-0030, 0035, 0038; System is capable of taking into account trailer parameters and predict a likely collision condition in order to take corrective action over the vehicle’s operation).

Regarding Claims 11-12, the claims are drawn to the method of using the corresponding apparatus claimed in Claims 1-2, respectively.  Therefore, method claims 11-12 correspond to apparatus claims 1-2, respectively, and are rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Gesch et al., Prasad et al., and Chiu et al. (as applied to Claims 1-2).

As per Claim 17, Prasad et al. in the combination outlined above further teach the rear-side alarm device according to claim 1 (as described above), wherein: the controller sets an rear alarm area to be included in the rear area or the rear-side area of the vehicle, the system deactivation area is set in a portion of the rear alarm area in which the alarm operation is limited, and the system activation area is set in remaining portions of the rear alarm area, except for the system deactivation area, in which the alarm operation is performed (Note transition from Fig 1 to Fig 3 and refer to Fig 4 which clearly makes such adjustments accordingly in order to activate the alert device if necessary; ¶0018, 0021; Note also that the areas outside the encroachment regions are interpreted as deactivation areas a alarms would not be generated [i.e. deactivated] unless a vehicle crosses the boundaries of the alarm-triggering zones [i.e. activation areas].  Also note the segregation of alarm-triggering areas to the left and right of the trailer and their corresponding adjustment as a result of the direction and orientation of the towing vehicle in the transition from Fig 1 to Fig 3).

As per Claim 18, Prasad et al. in the combination outlined above further teach the rear-side alarm device according to claim 1 (as described above), wherein, when the vehicle turns, the controller resets the system deactivation area to be aligned with the driving direction of the vehicle (Note transition from Fig 1 to Fig 3 and refer to Fig 4 which clearly makes such adjustments accordingly in order to activate the alert device if necessary; ¶0018, 0021; Note also that the areas outside the encroachment regions are interpreted as deactivation areas a alarms would not be generated [i.e. deactivated] unless a vehicle crosses the boundaries of the alarm-triggering zones [i.e. activation areas].  Also note the segregation of alarm-triggering areas to the left and right of the trailer and their corresponding adjustment [i.e. expansion/contraction] as a result of the direction and orientation of the towing vehicle in the transition from Fig 1 to Fig 3).

As per Claim 19, Prasad et al. in the combination outlined above further teach the rear-side alarm device according to claim 1 (as described above), wherein the controller sets one side of the trailer to be a first system activation area and an opposing side of the trailer to be a second system activation area, and the controller sets only one of the first and second activation areas as the system activation area depending on a driving condition of the vehicle (Note transition from Fig 1 to Fig 3 and refer to Fig 4 which clearly makes such adjustments accordingly in order to activate the alert device if necessary; ¶0018, 0021; Note also that the areas outside the encroachment regions are interpreted as deactivation areas a alarms would not be generated [i.e. deactivated] unless a vehicle crosses the boundaries of the alarm-triggering zones [i.e. activation areas].  Also note the segregation of alarm-triggering areas to the left and right of the trailer and their corresponding adjustment [i.e. expansion/contraction] as a result of the direction and orientation of the towing vehicle in the transition from Fig 1 to Fig 3.  Note two zones of alarm-triggering zones, one at left and one at right of the trailer being towed in Fig 1, 3.  Note also an alarm triggering zone in between those two alarm-triggering zones right around the trailer).

Claims 3-4, 7-9, and 13-15 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gesch et al. in view of Prasad et al. and Chiu et al., as applied to claims 1-2, 5-6, 11-12, and 17-19 above, and further in view of Shehan et al. (US PGPUB 2016/0101730).

As per Claim 3, the combination of Gesch et al., Prasad et al., and Chou et al. outlined above teaches the rear-side alarm device according to claim 1 (as described above).

The combination of Gesch et al., Prasad et al., and Chiu et al. outlined above fails to teach wherein the controller accumulatively stores detection data input from the sensor, estimates size information of the trailer based on the accumulated detection data, and sets a critical range of the system deactivation area based on the estimated size information.
¶0025, 0031, 0035-0036).
Gesch et al., Prasad et al., Chiu et al., and Shehan et al. are analogous art because they all disclose vehicle detection systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rear-side alarm device (as taught by the combination of Gesch et al., Prasad et al., and Chiu et al.) with dimension-based adjustments (as taught by Shehan et al.) to ensure continued and reliable blind spot detection (Shehan et al. Abstract).

As per Claim 4, the combination of Gesch et al., Prasad et al., and Chiu et al. outlined above teaches the rear-side alarm device according to claim 1 (as described above).

The combination of Gesch et al., Prasad et al., and Chiu et al. outlined above fails to teach wherein the controller accumulatively stores detection data input from the sensor, estimates position information of the trailer based on the accumulated detection data, and sets the system deactivation area corresponding to a position of the trailer based on the estimated position information.
However, Shehan et al. teach a system for vehicle blind spot operation with trailer tow in which trailer positioning is used in setting corresponding detection areas (¶0029-0031, 0035).
as taught by the combination of Gesch et al., Prasad et al., and Chiu et al.) with position-based adjustments (as taught by Shehan et al.) to ensure continued and reliable blind spot detection (Shehan et al. Abstract).

As per Claim 7, Gesch et al. in the combination outlined above further teach the rear-side alarm device according to claim 6 (as described above), wherein the controller accumulatively stores detection data input from the sensor, estimates the status information of the trailer, and generates the modeling factor of the trailer based on the estimated status information (¶0029-0030, 0035, 0038; System is capable of taking into account trailer parameters and predict a likely collision condition in order to take corrective action over the vehicle’s operation).

The combination of Gesch et al., Prasad et al., and Chiu et al. outlined above fails to teach the status information of the trailer including at least one of information regarding a position of a longitudinal rear end of the trailer or information regarding a position of a wheel of the trailer based on the accumulated detection data.
However, Shehan et al. teach a system for vehicle blind spot operation with trailer tow in which trailer positioning is used in setting corresponding detection areas (¶0029-0031, 0035).
as taught by the combination of Gesch et al., Prasad et al., and Chiu et al.) with position-based adjustments (as taught by Shehan et al.) to ensure continued and reliable blind spot detection (Shehan et al. Abstract).

As per Claim 8, the combination of Gesch et al., Prasad et al., and Chiu et al. outlined above teaches the rear-side alarm device according to claim 1 (as described above).

The combination of Gesch et al., Prasad et al., and Chiu et al. outlined above fails to teach wherein the controller sets the system deactivation area based on information regarding at least one of a size of the trailer, a position of the trailer or a behavior of the trailer.
However, Shehan et al. teach a system for vehicle blind spot operation with trailer tow in which the length/size/shape and trailer position are used in setting corresponding detection areas (¶0025, 0029-0031, 0035-0036).
Gesch et al., Prasad et al., Chiu et al., and Shehan et al. are analogous art because they all disclose vehicle detection systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rear-side alarm device (as taught by the combination of Gesch et al., Prasad et al., and Chiu et al.) with dimension-based and position-based adjustments (as taught by Shehan et al.) to ensure continued and reliable blind spot detection (Shehan et al. Abstract).

As per Claim 9, Shehan et al. in the combination outlined above further teach the rear-side alarm device according to claim 8 (as described above), wherein the information regarding at least one of the size of the trailer, the position of the trailer or the behavior of the trailer is produced using image information obtained by an image sensor mounted to the vehicle to capture images from an area including the trailer or is set based on an input signal input via an input interface (¶0031).

Regarding Claim 13, the claim is drawn to the method of using the corresponding apparatus claimed in Claims 3 and 5.  Therefore, method claim 13 corresponds to apparatus claims 3 and 5, and is rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Gesch et al., Prasad et al., Chiu et al., and Shehan et al. (as applied to Claims 3, 5; Note that the features of Claim 5 are taught by the combination of Gesch et al., Prasad et al., and Chiu et al. while the features of Claim 3 are taught by the combination of Gesch et al., Prasad et al., Chiu et al., and Shehan et al.).  

Regarding Claims 14-15, the claims are drawn to the method of using the corresponding apparatus claimed in Claims 8-9, respectively.  Therefore, method claims 14-15 correspond to apparatus claims 8-9, respectively, and are rejected for the same reasons of obviousness following the same rationale discussed above by the combination of Gesch et al., Prasad et al., Chiu et al., and Shehan et al. (as applied to Claims 8-9). 

Claim 10 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gesch et al. in view of Prasad et al., Chiu et al., and Shehan et al., as applied to claims 3-4, 7-9, and 13-15 above, and further in view of Gunderson et al. (US Patent No. 6,268,803).

As per Claim 10, the combination of Gesch et al., Prasad et al., Chiu et al., and Shehan et al. outlined above teaches the rear-side alarm device according to claim 8 (as described above).

The combination of Gesch et al., Prasad et al., Chiu et al., and Shehan et al. outlined above fails to teach wherein the behavior information of the trailer is determined by receiving data detected by a behavior sensor mounted to the trailer.
However, Gunderson et al. teach a system and method for collision avoidance in which sensors are mounted around a trailer (Fig 2, 15-16 Elements 14).
Gesch et al., Prasad et al., Chiu et al., Shehan et al., and Gunderson et al. are analogous art because they all disclose vehicle detection systems.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rear-side alarm device (as taught by the combination of Gesch et al., Prasad et al., Chiu et al., and Shehan et al.) with trailer sensor placement (as taught by Gunderson et al.) in order to provide precision distance measuring via triangulation and perpendicular distance calculation (Gunderson et al. Col 4 L 37-50).

Regarding Claim 16, the claim is drawn to the method of using the corresponding apparatus claimed in Claim 10.  Therefore, method claim 16 corresponds to apparatus claim 10, as applied to Claim 10).  

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 (see Pages 8-11), filed 10/19/2020, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Applicant's arguments filed 10/19/2020 (see Pages 12-13) have been fully considered but they are not persuasive. Applicant argues in substance:

a.  Chiu et al. fails to disclose, teach, or suggest “when the vehicle turns, the controller resets the system activation area to be expanded or contracted in a width direction of the vehicle”.
i.  The Examiner respectfully disagrees.  Chiu et al. Fig 5A-5B all show directional jackknife warning condition and absolute jackknife warning condition for three different vehicle steering angles.  That is, Chiu et al. teach a jackknife warning system showing the adjustment of angular activation areas with respect to a turn of the vehicle (Fig 5A-5B). Since the adjustment is angular in nature, then the activation areas adjust in the direction of both width and length of the vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261.  The examiner can normally be reached on Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.